Title: From John Adams to James McHenry, 18 August 1798
From: Adams, John
To: McHenry, James



Sir
Quincy August 18. 1798

Since I have been here, his Excellency the Governor of this State has enquired of me with some Anxiety to know whether the Cession of Castle Island is accepted. I referred that Act of the Legislature of this State to you or the Secretary of State to prepare an Answer of Acceptance. Will you be so good as to attend to this subject as soon as possible and forward the Acceptance to me for my Signature and Conveyance to the Governor, if that is sufficient. I dont remember that the Acceptance of Congress is necessary.
Major Jackson of the Artillery has applied to me: says he has not received his Commission and is out of Employment. I have recd very unpleasant Information of the Principles and Conversation of one of the Majors of the new Corps of Artillerists. I wish you would enquire into the Character of that Marylander. I wish to know also by what rule Jackson is placed as the third Major? What Pretensions has Brooks & the other to the Preceedence?
Lovell shall be appointed a Captain of Artillery in the Place of Mitchell. His former Rank, his Age, his Talents, his services in the Family of the Commander in Chief, his Education his Connections intitle him.
I am Sir your humble Servant

John Adams